DETAILED ACTION
As a preliminary matter, please note that this application is now assigned to Examiner Gautam Prakash.
Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the color filter and the heater must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 C.F.R. § 1.84(p)(5) because they include the following reference character not mentioned in the description:  170.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 C.F.R. § 1.121(b), or both, are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because there is a word or term missing in the limitation “… wherein the well array is coated in a hydrophilic (?)”.  Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 to 3, 5 to 12, and 14 to 16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claims 1 to 3, 5 to 12, and 14 to 16 recite the limitation “wherein when a window member disposed in the central region of the upper case is pressed in response to the user’s pressing or pressurizing of a machinery, the well array having a liquid sample filled in each of the microwells is pressed into the CMOS photo sensor array, so that it is possible to prevent air pockets from being generated in corners or edge regions of the well array”.  This limitation is so poorly drafted that it is unclear what is actually going on.  For instance, the claims make no mention of air pockets being generated and use of three different forms of “press” is extremely confusing.  Applicant is strongly advised to redraft this limitation in a clear and definite manner.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 to 10, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Scurati et al. (U.S. Pat. Appl. Pub. No. 2004/0132059) in view of Goto et al. (U.S. Pat. Appl. et al. (U.S. Pat. Appl. Pub. No. 2006/0020371), and Straub et al. (WO 2015/074076), all references previously cited, further in view of Kain et al. (U.S. Pat. No. 8,315,817).
Regarding claim 1, Scurati et al. teach a cartridge for digital real-time polymerase chain reaction (PCR) comprising a microfluidic chamber (2) comprising an inlet (8) formed for injection of a liquid sample.  The cartridge is also comprised of a CMOS photo sensor array (30, 31) positioned to capture a response image of a sample.  The cartridge further comprises a printed circuit board (PCB) (5) having a vent (23) formed for vacuum processing of micro flow path (26) formed in the microfluidic chamber (2), a space formed between the well array and the microfluidic chamber, and a microwell formed in the well array as the liquid sample is injected through the inlet, wherein the CMOS photo sensor array and the well array are mounted on the PCB; and an upper case (13, 33) disposed above the microfluidic chamber (2) and having a hole formed to correspond to the inlet (8); and a bottom case (10) coupled to the upper case (13, 33) to receive the microfluidic chamber, the well array, the CMOS photo sensor array, and the PCB, and having holes (23) corresponding to the vent holes; and further comprising a window member (14) wherein the window member is arranged in a central region of the upper case (33).  Scurati et al. at Abstract; paragraphs [0036], [0037], [0040], and [0043] to [0045]; and Figures 1 and 3.
Scurati et al. do not teach that the microfluidic chamber is capable of being produced using injection molding or that the well array comprising a plurality of microwells through which upper and lower portions are perforated and attached to a lower surface of the microfluidic chamber.  Moreover, while Scurati et al. teach an embodiment wherein the CMOS photo sensor array and the well array are recessed from the surface of the integrated device, Scurati et al. do not explicitly teach an embodiment wherein a recessed space is formed in a lower central region et al. do not explicitly teach a heater and wherein the window member is pressed in response to a user’s pressing or pressurizing of a machinery.
Goto et al. teach a microfluidic device capable of being formed using injection molding comprising a well array (30) comprising a plurality of microwells (30) through which upper and lower portions are perforated and being attached to a lower surface (10) of the microfluidic chamber.  Goto et al. at paragraphs [0043] and [0054]; Figure 2; and Claim 1.
Ham et al. teach an apparatus for detecting biological samples, wherein a recessed space is formed in a lower central region of the microfluidic chamber to accommodate the CMOS photo sensor array and the well array.  Ham et al. at Abstract; paragraphs [0171] to [0182]; and Figures 25 and 26.
Straub et al. teach an embodiment wherein the entire structure of the PCR cartridge is housed within a transparent outer case (300).  The transparent outer case of Straub et al. is interpreted to substitute the window member as claimed, considering that the outer case encompasses all components of the PCR cartridge as taught by Straub et al. it would be understood that the membrane switch (sample loader, 206) is housed within this outer case and therefore disposed beneath the “window member”.  Straub et al. teach an embodiment containing a microfluidic chamber that comprises a base member (302) and a circular hole (310) in an edge region of the first flat portion (302).  Straub et al. also teach the presence of a membrane switch (206), wherein the well array having a liquid sample filled in each of the microwells is pressed so that it is possible to prevent air pockets from being generated in corners or edge regions of the well array.  Finally, Straub et al. teach a heater disposed at the bottom.  Straub et al. at 
It would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Scurati et al. to include the well array comprising a plurality of microwells as taught Goto et al. because Goto et al. recognize that there has been an increased amount of attention surrounding diagnostic techniques that minimize the required sample volume.  Goto et al. at paragraph [0006)].  Further, it is well understood in the art area that minimizing sample volume while simultaneously increasing the number of tests that can be completed in the sample area will prove to be advantageous for productivity, and the increase in replicates may increase the accuracy of these tests overall.  It would also have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Scurati et al. in view of Goto et al. to incorporate the positioning of the CMOS photo sensor array and well array as taught by Ham et al. in order to ensure the fluidic channels were completely enclosed without comprising sample imaging.  Ham et al. at paragraphs [0180] and [0181].  Additionally, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Scurati et al. in view of Goto et al. and Ham et al. to include elements of the fully transparent case taught by Straub et al. to expand the imaging capabilities of the cartridge and expand the viewing window to include the entire microfluidic chamber and microarray and to provide a guided path for sample liquid to move into the microwells, as well as structure to facilitate loading of the samples and prevent the formation of bubbles which may disrupt the imaging process.  Straub et al. at paragraphs [0068] and [0090].
Finally, the use of a color filter disposed on CMOS photo sensor arrays is well known.  Kain et al. at column 9, lines 36 to 40.  It would have been prima facie obvious to one of et al. in view of Goto et al., Ham et al., and Straub et al. to dispose a color filter on the CMOS photo sensor array as taught by Kain et al. in order to limit detection to certain colors and to optimize optical detection devices from their standard conditions for better detection of a certain wavelength region or regions.  Kain et al. at column 9, lines 41 to 44.
Regarding claim 5, Goto et al. teach a microfluidic chamber comprising a sticker (31, 32) attached to the microfluidic chamber (defined as the area between base plate (10) and lid member (20) to form a bottom of micro flow path (gap in internal space S) formed in the microfluidic chamber.  Goto et al. at paragraphs [0043] and [0071].
Regarding claim 6, Goto et al. teach the use of photoresist resin to form the well array.  Goto et al. at paragraphs [0052] and [0123].
Regarding claim 7, Scurati et al. teach the cartridge for digital real-time PCR wherein the upper surface of the CMOS photo sensor array (31) is coated with a layer of material (12) to form a bottom of the well (24) after sealing and Ham et al. teach a CMOS sensor wherein the surface of the CMOS sensor is coated with a layer of PDMS, with layer heights ranging from “a few microns to a few thousands of microns depending on the requirements of a given application”.  Scurati et al. at paragraphs [0040] and [0065] and Figure 12; Ham et al. at paragraphs [0179], [0180] and [0188].
Regarding claim 8, Ham et al. teach a PDMS coating on the upper surface of a CMOS photo sensor.  Ham et al. at paragraphs [0179], [0180], and [0188].  It would have been prima facie obvious for one of ordinary skill in the art to substitute a silicon dioxide coating with a PDMS coating because “PDMS is a biocompatible material whose surface can be functionalized to either encourage or prevent cell adhesion”.  Ham et al. at paragraph [0180].  Moreover, using 
Regarding claim 9, Goto et al. teach an embodiment wherein the well array (30) may comprise a hydrophilic material.  Goto et al. at paragraph [0044].  It would have been prima facie obvious for one of ordinary skill in the art to include a hydrophilic material as taught by Goto et al. because it is well understood that hydrophilic surface properties of the well array will allow liquid samples to be drawn to the desired areas, in this case the microwells.
Regarding claim 10, Goto et al. teach an embodiment including a microfluidic cartridge in which the well array (30, comprising a wall layer 32) is formed within the microfluidic chamber (area between base plate (10) and lid member (20)) using a thermosetting resin and cured using baking.  Goto et al. at paragraphs [0070] to [0076] and [0112].
Regarding claim 14, Scurati et al. teach that the window member (14) is arranged corresponding to a hole formed in a central region of the upper case (33).  Scurati et al. at paragraph [0038] and Figure 3.
Claims 2 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Scurati et al. (U.S. Pat. Appl. Pub. No. 2004/0132059) in view of Goto et al. (U.S. Pat. Appl. Pub. No. 2018/0221877), Ham et al. (U.S. Pat. Appl. Pub. No. 2006/0020371), Straub et al. (WO 2015/074076), all references previously cited, and Kain et al. (U.S. Pat. No. 8,315,817), as applied to claims 1, 5 to 10, and 14 supra, further in view of Kanigan et al. (U.S. Pat. Appl. Pub. No. 2007/0003448), previously cited.
Regarding claim 2, Goto et al. teach an embodiment wherein the microfluidic chamber (1) comprises a base member comprising a first flat portion in a rectangular shape (10), and a et al. at paragraphs [0034] and [0068] and Figures 1 and 2.  Goto et al. also teach a top plate member (20) comprising a second flat plate and a perforated inlet (20, 21) and disposed on the base member (10).  Goto et al. at paragraph [0034] and Figures 1 and 2.  While Goto et al. do not explicitly teach a square flat second flat plate as claimed, one of ordinary skill in the art would recognize this as nothing more than a change in shape, i.e., a design choice, with no discernable effect on the function of this component.
Additionally, Straub et al. teach an embodiment containing a microfluidic chamber that comprises a base member (302) and a circular hole (310) in an edge region of the first flat portion (302).  Straub et al. at paragraphs [0070] and [0072] and Figures 3A, 3B, and 3C.  Straub et al. also teach the presence of a membrane switch (206).  Straub et al. at paragraph [0068] and Figure 2.  While Straub et al. do not explicitly teach a dish-shaped membrane switch, one of ordinary skill in the art would recognize this as nothing more than a change in shape, i.e., a design choice, with no discernable effect on the function of this component.
Finally, while Straub et al. do not teach that the membrane switch is part of the top plate member, Kanigan et al. teach a top plate member comprising a membrane switch (90).  Kanigan et al. at paragraphs [0013] and [0056] and Figure 9.  It would have been obvious to modify the teachings of Scurati et al. in view of Goto et al., Ham et al., Straub et al., and Kain et al. to include the membrane switch as part of the top plate member as taught by Kanigan et al. in order to simplify the overall structure of the device by including the membrane switch within the confined of the microfluidic chamber while also limiting the amount of “dead volume” present in the microarray.  Straub et al.
Regarding claim 15, Scurati et al. teach that the window member comprises a transparent material.  Scurati et al. at paragraph [0038].
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Scurati et al. (U.S. Pat. Appl. Pub. No. 2004/0132059) in view of Goto et al. (U.S. Pat. Appl. Pub. No. 2018/0221877), Ham et al. (U.S. Pat. Appl. Pub. No. 2006/0020371), Straub et al. (WO 2015/074076), all references previously cited, and Kain et al. (U.S. Pat. No. 8,315,817), as applied to claims 1, 5 to 10, and 14 supra, further in view of Boehm et al. (U.S. Pat. Appl. Pub. No. 2011/0190146), previously cited.
Regarding claim 3, Scurati et al. in view of Goto et al., Ham et al., Straub et al. and Kain et al. do not teach that the microfluidic chamber comprises at least one of a PDMS material, a transparent plastic having flexibility, or a transparent rubber having flexibility.  However, Boehm et al. teach an embodiment in which the microfluidic chamber is formed using PDMS.  Boehm et al. at paragraph [0065].  It would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Scurati et al. in view of Goto et al., Ham et al., Straub et al. and Kain et al. to use PDMS as taught by Boehm et al. because this material is beneficial when applied to microfluidic technology.  Boehm et al. at paragraph [0041].  Moreover, using PDMS for this window member would prove advantageous for the present invention, because many other elements of the preferred embodiment are comprised of PDMS and the use of a single material would lower manufacturing costs.
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Scurati et al. (U.S. Pat. Appl. Pub. No. 2004/0132059) in view of Goto et al. (U.S. Pat. Appl. Pub. No. 2018/0221877), Ham et al. (U.S. Pat. Appl. Pub. No. 2006/0020371), Straub et al. (WO 2015/074076), all references previously cited, and Kain et al. (U.S. Pat. No. 8,315,817), as supra, further in view of Lee et al. (U.S. Pat. Appl. Pub. No. 2013/0052649), previously cited.
Regarding claim 11, Scurati et al. in view of Goto et al., Ham et al., Straub et al. and Kain et al. do not teach an embodiment wherein the well array has a thickness of less than 700 µm.  However, Lee et al. teach a multilayer high-density microwell array wherein the total thickness is less than 700 µm.  Lee et al. at paragraph [0033].  It would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Scurati et al. in view of Goto et al., Ham et al., Straub et al., and Kain et al. to include the teachings of Lee et al. because decreasing the thickness of the microwell array would be more cost-effective, as less material is needed to manufacture the microwell array.
Regarding claim 12, Goto et al. teach the use of hexagonal microwells formed within the well array, Goto et al. at paragraph [0059], but do not teach hexagonal microwells wherein the pitch of the microwells is less than 150 µm.  However, Lee et al. teach an embodiment of microwells wherein the pitch is 90 µm.  Lee et al. at paragraph [0026] and Figure 6A.  It would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Scurati et al. in view of Goto et al., Ham et al., Straub et al., and Kain et al. to use hexagonal microwells with a pitch of less than 150 µm in order to maximize the number of wells positioned on each array, and thus increase the number of samples tested in each cartridge because by keeping the separation distance between adjacent reactor planes small, the depth of focus required to adequately resolve both top and bottom microwell reactor planes simultaneously does not become prohibitively burdensome from an optical imaging perspective.  Lee et al..
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Scurati et al. (U.S. Pat. Appl. Pub. No. 2004/0132059) in view of Goto et al. (U.S. Pat. Appl. Pub. No. 2018/0221877), Ham et al. (U.S. Pat. Appl. Pub. No. 2006/0020371), and Straub et al. (WO 2015/074076), all references previously cited, Kain et al. (U.S. Pat. No. 8,315,817), and Kanigan et al. (U.S. Pat. Appl. Pub. No. 2007/0003448), previously cited, as applied to claims 1, 2, 5 to 10, 14, and 15 supra, further in view of Boehm et al. (U.S. Pat. Appl. Pub. No. 2011/0190146), previously cited.
Regarding claim 16, Scurati et al. in view of Goto et al., Ham et al., Straub et al., Kain et al., and Kanigan et al. do not teach the transparent material as being PDMS.  However, Boehm et al. teach the use of PDMS for use in an optical window member.  Boehm et al. at paragraph [0039].  It would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Scurati et al. in view of Goto et al., Ham et al., Straub et al., Kain et al., and Kanigan et al. to use PDMS as taught by Boehm et al. because this material is beneficial when applied to microfluidic technology.  Boehm et al. at paragraph [0041].  Moreover, using PDMS for this window member would prove advantageous for the present invention, as many other elements of the preferred embodiment are comprised of PDMS and the use of a single material may lower manufacturing costs.
Response to Arguments
Applicant’s arguments filed on 21 September 2021 have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the 
/Gautam Prakash/
Primary Examiner, Art Unit 1799